I114th CONGRESS2d SessionH. R. 6030IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Ms. Norton (for herself, Mr. Nadler, Ms. DeLauro, and Ms. Speier) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit certain practices by employers relating to restrictions on discussion of employees' and prospective employees' salary and benefit history, and for other purposes. 
1.Short titleThis Act may be cited as the Pay Equity for All Act of 2016.  2.Prohibitions relating to prospective employees’ salary and benefit history (a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by adding after section 7 the following new section: 
 
8.Requirements and prohibitions relating to wage, salary and benefit historyIt shall be an unlawful practice for an employer to— (1)screen prospective employees based on their previous wages or salary histories, including benefits or other compensation, including by requiring that a prospective employee’s previous wages or salary histories, including benefits or other compensation, satisfy minimum or maximum criteria, or request or require as a condition of being interviewed, or as a condition of continuing to be considered for an offer of employment or as a condition of employment, that a prospective employee disclose previous wages or salary histories, including benefits or other compensation; 
(2)seek the previous wages or salary history, including benefits or other compensation, of any prospective employee from any current or former employer of such employee; or (3)discharge or in any other manner retaliate against any employee or prospective employee because the employee— 
(A)opposed any act or practice made unlawful by this section or made or is about to make a complaint relating to any act or practice made unlawful by this section; or (B)testified or is about to testify, assist, or participate in any manner in an investigation or proceeding relating to any act or practice made unlawful by this section. . 
(b)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended by adding at the end the following new subsection:  (f) (1)Any person who violates the provisions of section 8 shall— 
(A)be subject to a civil penalty of $5,000 for a first offense, increased by an additional $1,000 for each subsequent offense, not to exceed $10,000; and (B)be liable to each employee or prospective employee who was the subject of the violation for special damages not to exceed $10,000 plus attorneys’ fees, and shall be subject to such injunctive relief as may be appropriate. 
(2)An action to recover the liability described in paragraph (1)(B) may be maintained against any employer (including a public agency) in any Federal or State court of competent jurisdiction by any one or more employees or prospective employees for and in behalf of himself or themselves and other employees similarly situated..  